Title: To Thomas Jefferson from Caleb Prew Bennett, [14] July 1801
From: Bennett, Caleb Prew
To: Jefferson, Thomas


               
                  Dear Sir,
                  Christiana Ferry July [14] 1801
               
               I beg leave to offer my name and character to the consideration of your Excellency for the purpose of soliciting an appointment to the office of Collector of the port of Wilmington should it become Vacant, or for any other Office within this State, for which I may be found qualified, presuming that revolutionary merit tho no claim to exclusive favor, will have its due weight with you, in the selection of characters to whom you will confide the subortinate parts of executive Trusts. permit me to inform you that I have served as an Officer in the Delaware Regiment during the late contest to establish that Independance, which you & your illustrious compatriots, conceived and determined with respect to my conduct in that office if it is necessary I can produce ample Testimonials since the War, I have been chiefly engaged in the peaceful & unambitious pursuits of Industry the fruits of which have been a good name the friendship of my fellow Citizens and a young and promising family of Children.—
               To make more ample provision for the latter I am stimulated, thus to address you, & am encouraged to do it by the first who are willing and ready to give such pledges of my Integrity and ability as will at least justify me in making this application.—
               your Commands addressd. to me near Wilmgtn. New Castle County will be respectfully recd. & attended to—I am &c.
               
                  
                     Caleb P. Bennett
                  
               
             